845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry JAMES, Plaintiff-Appellant,v.George WILSON, et al., Defendants-Appellees.
No. 87-6257.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before WELLFORD and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights suit under 42 U.S.C. Sec. 1983 against various officials of the Kentucky State Penitentiary and the Corrections Cabinet in connection with an alleged improper disciplinary proceeding.  Plaintiff specifically claimed he was not given adequate reasons in writing for the disciplinary action complained of and the decision was not supportable on the face of the record.  Defendants moved to dismiss the complaint or, alternatively, for summary judgment.  The district court ultimately entered summary judgment for defendants and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.  Defendants have filed a motion to dismiss the appeal and plaintiff has responded.


3
Upon consideration, we deny the motion to dismiss and we affirm the district court's decision for the reasons set forth in the memorandum opinion entered November 9, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.